3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 1 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 2 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 3 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 4 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 5 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 6 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 7 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 8 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 9 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 10 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 11 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 12 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 13 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 14 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 15 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 16 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 17 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 18 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 19 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 20 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 21 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 22 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 23 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 24 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 25 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 26 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 27 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 28 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 29 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 30 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 31 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 32 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 33 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 34 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 35 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 36 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 37 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 38 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 39 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 40 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 41 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 42 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 43 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 44 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 45 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 46 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 47 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 48 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 49 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 50 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 51 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 52 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 53 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 54 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 55 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 56 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 57 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 58 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 59 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 60 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 61 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 62 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 63 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 64 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 65 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 66 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 67 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 68 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 69 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 70 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 71 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 72 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 73 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 74 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 75 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 76 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 77 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 78 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 79 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 80 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 81 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 82 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 83 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 84 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 85 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 86 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 87 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 88 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 89 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 90 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 91 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 92 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 93 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 94 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 95 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 96 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 97 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 98 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 99 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 100 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 101 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 102 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 103 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 104 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 105 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 106 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 107 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 108 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 109 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 110 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 111 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 112 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 113 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 114 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 115 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 116 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 117 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 118 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 119 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 120 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 121 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 122 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 123 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 124 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 125 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 126 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 127 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 128 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 129 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 130 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 131 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 132 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 133 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 134 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 135 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 136 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 137 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 138 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 139 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 140 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 141 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 142 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 143 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 144 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 145 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 146 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 147 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 148 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 149 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 150 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 151 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 152 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 153 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 154 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 155 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 156 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 157 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 158 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 159 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 160 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 161 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 162 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 163 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 164 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 165 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 166 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 167 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 168 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 169 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 170 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 171 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 172 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 173 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 174 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 175 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 176 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 177 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 178 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 179 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 180 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 181 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 182 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 183 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 184 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 185 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 186 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 187 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 188 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 189 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 190 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 191 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 192 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 193 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 194 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 195 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 196 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 197 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 198 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 199 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 200 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 201 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 202 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 203 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 204 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 205 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 206 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 207 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 208 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 209 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 210 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 211 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 212 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 213 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 214 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 215 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 216 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 217 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 218 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 219 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 220 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 221 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 222 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 223 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 224 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 225 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 226 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 227 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 228 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 229 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 230 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 231 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 232 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 233 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 234 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 235 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 236 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 237 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 238 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 239 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 240 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 241 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 242 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 243 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 244 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 245 of 246
3:20-mc-00278-CIV   Date Filed 07/02/20   Entry Number 1-1   Page 246 of 246
